Citation Nr: 1212500	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder of the feet, to include peripheral neuropathy, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus.  

3.  Entitlement to service connection for heart disease, including coronary artery disease, claimed as due to Agent Orange exposure or secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, January 2008, and February 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in March 2011.  A transcript of the hearing has been associated with the claims file. 

Following the Board hearing and after the RO's most recent adjudication of the case in a February 2011 supplemental statement of the case (SSOC), additional evidence was associated with the claims file.  The Veteran has not waived initial RO adjudication of this evidence.  However, the decision below grants service connection for erectile dysfunction.  Accordingly, the Board can proceed with appellate review of that claim.  Otherwise, the Board is remanding the remaining claims on appeal to the Agency of Original Jurisdiction (AOJ) for further development and adjudication and the RO will have the opportunity to consider the evidence submitted since the February 2011 SSOC on remand.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Regarding the issue of service connection for a disorder of the feet, the RO certified the issue as entitlement to service connection for peripheral neuropathy of the feet.  During the March 2011 Board hearing, however, the Veteran testified that he had tingling and buzzing in his feet during service, and the post-service medical records, including a May 2009 VA examination, reflect symptoms associated with plantar fasciitis.  Accordingly, the Board finds that the scope the claim more reasonably encompasses a claim of service connection for a disorder of the feet, including, but not limited to peripheral neuropathy.  The issue has been recharacterized accordingly on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The issues of service connection for (1) a bilateral foot disorder and (2) heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence is in relative equipoise on the question of whether the Veteran's erectile dysfunction is secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's erectile dysfunction is proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran on the issue of service connection for erectile dysfunction.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on that claim has been accomplished.  

II.  Analysis

The Veteran contends that service connection is warranted for erectile dysfunction (ED) as secondary to diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in demonstrating that the Veteran's ED is secondary to diabetes mellitus.  

First, the post-service medical records, beginning from August 1993, demonstrate a history of erectile dysfunction with a first penile implant in 1990.  Subsequent VA and private treatment records confirm ongoing complaints related to ED, including during the pendency of the instant appeal.  This evidence establishes a current disability.  See 38 C.F.R. § 3.310; Wallin, 11 Vet. App. at 512; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Second, the claims file confirms that the Veteran is service-connected for diabetes mellitus, which was granted in a December 2006 RO rating decision.  See 38 C.F.R. § 3.310; Wallin, 11 Vet. App. at 512.  

Finally, a VA examiner reviewed the matter in June 2010 and determined that the Veteran's ED was a complication of diabetes mellitus due to the duration of his diabetes mellitus.  Thus, the pertinent evidence shows that the Veteran's ED is as likely as not secondary to the service-connected diabetes mellitus.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

In light of the foregoing, the Board finds the evidence to be at least in a state of relative equipoise in showing that the Veteran's ED is as likely as not secondary to the service-connected diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2011).  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  

  
ORDER

Service connection for erectile dysfunction is granted, subject to the regulations governing the payment of VA monetary benefits.





REMAND

After a careful review of the record, the Board finds that further development is necessary regarding the claims of service connection for a disorder of the bilateral feet and heart disease.  

First, remand is necessary to obtain outstanding, pertinent evidence, including Social Security Administration (SSA) records and VA treatment records.  

In particular, regarding the SSA records, the evidence before the Board indicates that the SSA records are potentially pertinent to the remanded claims and should be obtained.  The claims file reveals that the RO previously made an unsuccessful attempt to obtain the SSA records in January 2011.  However, this lack of success appears to be due to a technological error (the fax transmittal sheet shows that there was an error in the delivery).  The claims file does not show that a second attempt was made to request the SSA records.  Thus, upon remand, the RO should make as many attempts as are necessary to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

The claims file also shows that there are outstanding VA treatment records that should be obtained.  The claims file at present includes VA treatment records from October 2001 through July 2010.  However, it is unclear if these VA treatment records are complete.  For instance, a November 2007 VA outpatient treatment record identifies the Veteran as being "seen in the emergency department at the VA" for complaints of chest pain "around 1 month ago."  The claims file, although containing VA treatment records during this period, reflects no emergency department records in or around October 2007.  Thus, upon remand, the RO should ensure that all VA treatment records prior to July 2010 are associated with the claims file.  Likewise, the Veteran testified at his March 2011 Board hearing that he has had ongoing treatment at VA, including with a heart specialist.  Accordingly, upon remand, all VA treatment records since July 2010 should also be obtained.  

Second, remand is necessary to obtain new VA examinations to address the medical questions raised by the case, as follows.  

Regarding the claimed foot disorder, the Veteran previously underwent a VA examination in June 2010.  The VA examiner addressed the question of whether peripheral neuropathy is secondary to diabetes mellitus.  However, as discussed in the Introduction section herein above, the claim also includes an alternative theory of entitlement: whether a foot disorder may have had its direct onset during the Veteran's active duty service.  The Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Moreover, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the June 2010 VA examination does not address the question of whether a foot disorder other than peripheral neuropathy, such as plantar fasciitis, was incurred directly during service, and because the evidence of record is otherwise inadequate to decide the issue, remand for a new VA examination is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Regarding the claimed heart disease, the central question in the case concerns whether the Veteran is diagnosed with ischemic heart disease.  The evidence is this regard is confusing and contradictory.  The Veteran was afforded a VA examination in February 2009 and the VA examiner diagnosed coronary artery disease as shown by cardiac catheterization in August 1993.  However, a VA treatment record (identified as an addendum) dated just days prior to the VA examination reports that the Veteran "does NOT have CAD and did not have a MI.  His cardiac catheterization in 1993 was normal without any significant vessel disease."  Clinical findings at VA in February 2009 were likewise negative for ischemia.  

The Veteran was afforded a second VA examination in July 2011 and the VA examiner wrote that "Yes," the Veteran has ischemic heart disease.  In support of this conclusion, the July 2009 VA examiner cited to the same private (non-VA) treatment records from 1993 relied on by the February 2009 VA examiner.  Neither the February 2009 or July 2011 VA examinations included a thorough rationale for the opinion provided.

In addition, the private treatment records from August 1993, which were relied on by the VA examiners, appear to show that ischemic heart disease was ruled out.  In fact, the private hospital discharge summary from August 1993 expressly reports that a cardiac catheterization showed minimal disease and an echocardiogram showed minimal atrial hypertrophy, but an electrocardiogram showed no ischemia.  

In light of this background, it is unclear how the February 2009 and July 2011 VA examiners concluded that the Veteran had ischemic heart disease.  Thus, the February 2009 and July 2011 VA examinations are inadequate to decide the claim.  see also 38 C.F.R. § 4.2  (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board has very carefully considered the fact that there are two favorable opinions of record.  Mariano v. Principi 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," Mariano, 17 Vet. App. at 312, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court indicated the Board may seek further evidentiary development even if a veteran has presented favorable, uncontroverted medical evidence if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision.  See Douglas, 23 Vet. App. at 26 (2009).  Here, although the Veteran was previously afforded two VA examinations, in February 2009 and again in July 2011, to address this medical question, neither examination provides a thorough rationale, and as noted above there is evidence which contradicts the findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion is nonprobative if based on an inaccurate factual basis).  Thus, given the medical complexity of the matter and the confusing and contradictory factual background, the Board finds that further clarification is necessary to reconcile the existing medical evidence.  

Because the record is otherwise insufficient to allow the Board to make a fully informed determination, remand for a new VA examination is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Douglas, 23 Vet. App. at 26. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), obtain the Veteran's outstanding VA treatment records, including emergency department records in or around October 2007 and those since August 2009.  

Also, make as attempts as are necessary to contact the SSA to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above requested development, arrange for the Veteran to undergo appropriate a VA examination(s) to determine the nature and likely etiology of the claimed bilateral foot disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current bilateral foot disorder, whether neurological or orthopedic, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event of his active service.  

It is essential that the examiner offer a detailed explanation discussing why and an analysis of how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current foot disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3.  Arrange for the Veteran to undergo an appropriate VA heart examination with a cardiologist to determine the nature of the claimed heart disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to an opinion as to the following:

a) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a diagnosis of ischemic heart disease.  

If ischemic heart disease is found, the VA examiner is asked to identify specific evidence in the record supporting this determination.  The examiner should discuss the conflicting evidence of record, including the prior VA examinations from February 2009 and July 2011, the August 1993 hospitalization records and whether diagnostic testing from August 1993 shows ischemic heart disease, such as a myocardial infarction or coronary artery disease.  

b) The examiner is also asked to discuss whether the Veteran's diastolic dysfunction is a reflection of a hypertensive or whether the diastolic dysfunction is evidence of an intrinsic heart disorder.  

c) if the examiner concludes there is another diagnosis (not ischemic heart disease), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) any other diagnosed disability was caused by or aggravated by any event or incident in service or any service-connected disability.

It is essential that the examiner offer a detailed explanation discussing why and an analysis of how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


